DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 9, 11 and 21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10959000 B2. This is a statutory double patenting rejection.

Claims 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10028044 B2 and over claims 1-23 of U.S. Patent No. 10299022 B2 and over claims 1-16 of US Patent No. 10959000 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious broader version of the patented claims, as mapped in the table below.

Application 17/106644
US Pat. 
10028044 B2
US Pat. 
10299022 B2 
US Pat. 10959000 B2
Claim 8
See claims 1 + 19
See claims 1 + 2
See claim 1
Claim 9
See claim 1
See claim 1
See Statutory Rejection Above
Claim 10
See claims 1 + 12
Not Applicable
See claim 2
Claim 11
See claim 1
See claim 7
See Statutory Rejection Above
Claim 12
Not Applicable
See claim 3
See claim 5
Claim 13
Not Applicable
See claim 4
See claim 6

See claim 4
See claim 8
See claim 7
Claim 15
See claims 4 + 5
See claim 9
See claim 8
Claim 16
See claim 4
See claim 8
See claim 9
Claim 17
See claim 5
See claim 9
See claim 10
Claim 18
See claim 6
See claims 8 + 9
See claim 11
Claim 19
See claims 8 + 9
See claim 11
See claim 12
Claim 20
See claim 11
See claim 12
See claim 13
Claim 21
Not Applicable
See claim 5
See Statutory Rejection Above
Claim 22
See claim 14
See claim 13
See claim 14
Claim 23
See claim 13
See claim 14
See claim 15
Claim 24
See claim 13
See claim 15
See claim 16


Claims 12, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10028044 B2 in view of Yang (US 7894620 B2). The claim language of US Pat. 10028042 B2 does not provide wherein the frame is disposed in relation to a center axis; or wherein the speaker unit, frame and magnet are attachable/detachable from the casing. Yang discloses an electronic device comprising a speaker unit with a frame that is disposed both on and off a center axis, and wherein the speaker unit is detachable from a casing (see rejections below).  It would have been obvious to a person of ordinary skill in the art to modify the claim language of US Pat. 10028042 with the teachings of Yang.  The motivation for doing so would have been that of a design choice of person of ordinary skill. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10299022 B2 in view of Yang (US 7894620 B2) in view of Yoo (US 20060098838 A1). The claim language of US Pat. 10299022 B2 does not provide wherein a width of the magnet is substantially the same as a thickness of the speaker assembly. Yang in view of Yoo discloses disclose an electronic device comprising a speaker unit wherein a width of a magnet is substantially the same as a thickness of the speaker assembly (see rejections below).  It would have been obvious to a person of ordinary skill in the art to modify the claim language of US Pat. 10028042 with the teachings of Yang and Yoo.  The motivation for doing so would have been that of a design choice of person of ordinary skill. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 12-20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 7894620 B2).

With respect to claim 8, Yang discloses an electronic device (fig.1; col.2 ln.36 “mobile phone”), comprising: 
a body (fig.1 #10); 
a display (fig.1 #12) in front of the body; 
a speaker assembly (fig.1 #13; fig.2 #20) disposed inside the body of the electronic device (col.2 ln.43-47; speaker #20 is disposed in speaker section #13 of body #10), the speaker assembly including: 
a speaker unit (figs.2-4 #22); 
a frame in which the speaker unit is disposed (fig.3; col.3 ln.54-67; col.4 ln.1-3; a frame (unlabeled) of speaker #22 surrounds a diaphragm (not shown), wherein the frame comprises the rear tone holes #222 and ear #223); 
a casing (figs.2-4 #21) having an internal space including a resonant region (fig.3 #241-243; col.3 ln.39-47 “Helmholtz resonance chamber”), wherein a side of the casing is removed corresponding to a shape of the frame to receive the frame, and the frame is disposed at the removed side of the casing and exposed to the outside of the casing (col.3 ln.8-28; hole #255 is a removed wall of casing #21 that corresponds to a shape of the frame of speaker #22, such that the frame of the speaker is exposed to outside of the casing #21, as shown in figure 2).

col.3 ln.8-28; hole #255 is a removed wall of casing #21 that corresponds to a shape of the frame of speaker #22, such that the frame of the speaker is exposed to outside of the casing #21, as shown in figure 2).

With respect to claim 12, Yang discloses the electronic device of claim 8, wherein the frame is disposed along a center axis of the casing (fig.2 the frame of speaker #22 lies along a center axis running through the width of the casing #21).

With respect to claim 13, Yang discloses the electronic device of claim 8, wherein the frame is disposed offset from a center axis of the casing (fig.2 the frame of speaker #22 is offset from a center axis running orthogonal to the plane formed by the casing #21).

With respect to claim 14, Yang discloses the electronic device of claim 8, wherein the removed side of the casing includes at least one hole (fig.3 #248a) that communicates with the internal space of the casing, and the frame abuts the at least one hole allowing the speaker unit to communicate with the at least one hole (col.3 ln.35-39; the resonant cavity #241-243 of the casing #21 communicates with the speaker #22 via cutout hole #248a).

fig.3 #248a, #257a) and the two holes at disposed on the removed side of the casing such that two sides of the frame are disposed on the two holes, respectively, and the speaker unit communicates with the two holes of the casing (col.3 ln.29-53; speaker #22 communicates sound waves to a surrounding environment through both holes #248a and #257a).

With respect to claim 16, Yang discloses the electronic device of claim 14, wherein the at least one hole at the removed side of the casing is in communication with the resonant region of the casing (col.3 ln.35-39; the resonant cavity #241-243 of the casing #21 communicates with the speaker #22 via cutout hole #248a).

With respect to claim 17, Yang discloses the electronic device of claim 16, wherein the casing further comprises a spread hole (fig.3 #257a) and the spread hole is in communication with the at least one hole at the removed side of the casing (col.3 ln.47-53 sound waves from the resonator are in communication with the vent hole #257a).

With respect to claim 18, Yang discloses the electronic device of claim 17, wherein communication between the at least one hole of the casing and the spread hole of the casing passes through the resonant region of the casing (col.3 ln.29-53; speaker #22 communicates sound waves to a surrounding environment through both holes #248a and #257a).

With respect to claim 19, Yang discloses the electronic device of claim 18, wherein the casing further comprises at least one wall (fig.3 #247,248) within the internal space of the casing and the at least one wall forms a path where the at least one hole at the removed side of the casing communicates with the spread hole of the case (col.2 ln.56-59 sound waves from speaker #22 travel through the cavity formed by walls #247,248 to vent #257a).

With respect to claim 20, Yang discloses the electronic device of claim 8, wherein the casing (fig.3 #21) is formed by combining a first casing part (fig.3 #25) with a second casing part (fig.3 #24).

With respect to claim 22, Yang discloses the electronic device of claim 8, wherein the speaker assembly is downwardly placed at the bottom of the body of the electronic device (col.2 ln.39-42 speaker section #13 may be placed at the bottom portion of casing #10).

With respect to claim 23, Yang discloses the electronic device of claim 8, wherein the speaker assembly further comprises a cushion (fig.3 #23), wherein the cushion is disposed at an outer surface of the casing of the speaker assembly (col.2 ln.43-47).

col.2 ln.43-47 “sandwiched”).

Allowable Subject Matter
Claims 9, 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally claims 9, 11 and 21 are rejected under statutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654